NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted May 14, 2008*
                                   Decided May 16, 2008

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOHN L. COFFEY, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 07‐2851

UNITED STATES OF AMERICA,                    Appeal from the United States District Court
     Plaintiff‐Appellee,                     for the Eastern District of Wisconsin.

       v.                                    No. 06‐CR‐261

STEVEN M. WEBER                              Charles N. Clevert, Jr. 
     Defendant‐Appellant.                    Judge.

                                          O R D E R

        Steven Weber pleaded guilty to a single count of wire fraud.  See 18 U.S.C. § 1343. 
The district court sentenced him to 36 months’ imprisonment and 5 years’ supervised
release, and ordered him to pay $178,464 in restitution.  The court directed Weber to pay at
least $200 per month while on supervised release but set no payment schedule for his term
of imprisonment.  The court also ordered Weber to participate in the Inmate Financial
Responsibility Program.


       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐2851                                                                             Page 2


        On appeal Weber argues only that the district court committed plain error by failing
to set a restitution payment schedule for his period of incarceration.  Weber filed his brief
before we decided United States v. Sawyer, Nos. 06‐1275, 06‐1614 & 06‐4030, 2008 WL 942653,
at *1 (7th Cir. Apr. 9, 2008).  In that decision we held that if a defendant cannot pay
immediately the sentencing court should set a payment schedule to begin after the
defendant’s release from prison.  Id. at 3.  Payments during the term of incarceration should
be handled through the Bureau of Prisons, not the courts.  Id. at *3.  In his reply brief, filed
after the Sawyer decision, Weber concedes that his argument is now foreclosed by that
decision.  Accordingly, we conclude that the district court did not err by setting a payment
schedule to begin after Weber’s release from incarceration.

                                                                                   AFFIRMED.